Attachment to Advisory Action
1.  Applicant’s amendment filed on May 10, 2022 has been fully considered. No request to consider the amendment under AFCP2.0 was filed. The amendment has been considered under a pre-pilot practice.

2.   The amendment has been fully considered, but is not entered given it raises new issues that would require further consideration and/or search. With respect to new issues, instant claims 1, 6, 7 have been amended to include a limitation of “..to form a double bond in the fluoro-rubber in a state without a fluororesin and a polyol crosslinker by a dehydrofluorination reaction”. This limitation was not previously presented. Therefore, entering said amendment would require further consideration and/or search.

3.   The amendment is not entered, thus rendering Applicant’s arguments moot.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IRINA KRYLOVA/Primary Examiner, Art Unit 1764